 

 

Case 1:18-cv-02933-DLC Document 127 Filed 05/07/19 Page 1 of 6

IN THE UNITED STATES DISTRICT COUH#Y ~2 PM [: 12
FOR THE SOUTHERN DISTRICT OF NEW YORK
We Uy

 

xX

IN RE LONGFIN CORP. Civil Action t:18-cv-2933-DLC
SECURITIES CLASS ACTION
LITIGATION

 

4
AN; SWER OF DEFENDANT DORABABU PENUMARTHI TO FIRST AMENDED
CLASS ACTION COMPLAINT FOR

VIOLATION OF THE FEDERAL SECURITIES LAWS
Defendant Dorababu Penumarthi for his Answer to the First Amended Complaint filed by

Attomeys for Lead Plaintiff Mchammad A. Malik and Plaintiff Karthik Reddy states as follows:

1. Penumarthi denies the allegations of paragraplis 1, 5, 7, 8, 9, 10, 11, 17, 18, 19, 20,
21, 38, 40, 41, 42, 43, 74, 76, 79, 84 (2%) , 87 (2, 88 (2) 95, 96, 116, 118, 119,
136, 137, 143, 144, 145, 147, 148, 149, 150, 151, 152, 153, 154, 155, 156, 157, 158,
159, 160, 161, 162, 163, 164, 165, 166, 167, 168, 169, 170, 171, 172, 173, 174, 175,
176, 177, 178, 179, 180, 181 and 182.

2. Penumarthi admits the allegations of paragraphs 2, 15, 85 (2™), 86 (2™) and 131

3. Penumarthi is without knowledge or information sufficient to form a belief as to the
truth of the allegations of the following paragraphs and deny them on that ground:
3, 4, 6, 12, 13, 14, 16, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 39,
44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66,
67, 68, 69, 70, 71, 72, 73, 75, 77, 78, 80, 81, 82, 83, 84, 85, 86, 87, 88, 89, 90, 91, 80
(2*4), 81 (2%), 82 (274, 83 (24), 89 (24), 90 (2), 92, 93, 94, 97, 98, 99, 100, 101,
102, 103, 104, 105, 106, 107, 108, 109, 110, 111, 112, 113, 114, 115, 117, 120, £21,
122, 123, 124, 125, 126, 127, 128, 129, 130, 132, 133, 134, 135, 138, 139, 140, 141,
142 and 146.

PRAYER FOR RELIEF

 
 

 

 

Case 1:18-cv-02933-DLC Document 127 Filed 05/07/19 Page 2 of 6

Answering the un-numbered “prayer for relief,” Penumarthi denies that Plaintiff is

entitled to any of the relief sought as against him.

AFFIRMATIVE AND OTHER DEFENSES
Without assuming any burden that he would not otherwise have, Penumarthi asserts the
following defenses to every cause of action asserted against him as to which such defense is or
may be applicable. By virtue of alleging these further defenses, Penumarthi does not assume
any burden of proof, persuasion, or production not otherwise legally assigned to him.
Penumarthi also does not concede that facts contrary to one or more of the averments that
follows would support liability as to him. Penumarthi reserves all rights to assert other defenses

as appropriate.

First Defense

The Complaint fails to state a claim upon which relief can be granted.

Second Defense
The Complaint fails to plead with the particularity required by Rule 9(b) of the Federal Rules
of Civil Procedure.
Third Defense
Plaintiff has failed to comply with the Private Securities Litigation Reform Act of 1995, and
Plaintiff's claims are barred in whole or in part by the statute.
| Fourth Defense

Plaintiff's purported damages are nonexistent, speculative, not of the nature or to the extent
alleged, and were not the foreseeable result of Defendants’ alleged conduct.

Fifth Defense
 

 

Case 1:18-cv-02933-DLC Document 127 Filed 05/07/19 Page 3 of 6

Plaintiff is not entitled to any recovery from Defendants for its claims because of
Plaintiff's failure to adequately allege and inability to prove scienter.
Sixth Defense
Plaintiff cannot prove transaction causation or loss causation.

Seventh Defense

Plaintiff fatled to mitigate, minimize or avoid its damages, if any.

Penumarthi has not knowingly or intentionally waived any applicable defenses, and he
reserves the right to assert and rely upon other applicable defenses that may become available or
apparent throughout the course of this action. Penumarthi reserves the right to amend or seek to

amend his answer and/or affirmative defenses.

REQUEST FOR RELIEF
Penumarthi respectfully request that this Court grant judgment in his favor as follows:
a. That the Complaint be dismissed in its entirety with prejudice;
b. That judgment be entered in the Penumarthi’s favor on their affirmative defenses;
c. That Penumarthi be awarded his costs and expenses; and

d. That this Court grant Penumarthi such other and further relief as may be just and
proper.

JURY DEMAND
Pursuant to Federal Rule of Civil Procedure 38(b), Penumarthi demands a trial by jury

for all issues so triable.

Dated: April 25, 2019 Respectfully submitted,
United Kingdom

 
 

 

Case 1:18-cv-02933-DLC Document 127 Filed 05/07/19 Page 4 of 6

Dorababu 2» abet
 

Case 1:18-cv-02933-DLC Document 127 Filed 05/07/19 Page 5 of 6

 

GZTO S08 ZTZ ‘AEQUINN eU0uUd

ZLOOOT 440A MON 4404 MON
007 WoOY ‘180135 Heed OOS
asnoyyinoD $3a7e3s poewuNn
ueYyIUAOW 49113ed Ja1ued
YUN aHxeWT VS O4d
YAOA MON JO J1IFSIG UIBYINOS 3Uj} JO
- PND PSIG S97esS pevUn

 

Zl th kd ¢- AYA BIL

 
 

 

 

  
   

Sa a er

se

wa

ot Fe

ars

EXPRESS 10:30

2019-04-30 MYDHL+ 1.0 / *30-0821* PE i=
iy he =F

From: Mail Boxes Ete TEES, ph
FirstName LastN' je Ft ¥ he

2 Lansdowne Crescent i Fa oan of Sou
te sana HAY -2 2M | :_JCpniact: +44 1202290151

Unilad Kingdom
[te: US Distcourt o the south dist of ot Contact:
Daniel Patrick Maynihami> $1 Can eeOTS
’ Pro se Inntake Unit note
United states Courthouse
500 Pearl street Room 200

40007 NEW YORK New York
L_ United States of America _I

D999US-ZYP-ZY4__.

Day Time

X10
Ref: Pce/Shpt Welgnt = Piece
O.ikg 1/1

 

oe

mit i

2L)US10007+3500300

MM

) JDO1 4600 0067 4316

 

a ee
‘Page 6 of 6

=
S
be
<=
ied
=
=
=

 

 
